 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDRicks Construction Company, Inc and GeneralTeamsters & Food Processing Local Union No87, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 31-CA-992228 September 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 16 November 1981 the National Labor Rela-tions Board issued a Decision and Order in thisproceeding' ordering the Respondent, inter aim., tooffer immediate and full reinstatement to employ-ees and to make them whole for any loss of earn-ings and benefits resulting from the Respondent'sunfair labor practices which violated Section8(a)(3) and (1) of the National Labor RelationsAct On 11 May 1982 the United States Court ofAppeals for the Ninth Circuit granted enforcementof the Board's Order 2On 17 April 1984 the Acting Regional Directorfor Region 31 issued a backpay specification andnotice of hearing 3 alleging, inter aim, that a con-troversy had arisen over the amount of backpaydue under the terms of the Board's Order and noti-fying the Respondent that it must file a timelyanswer which must comply with the NationalLabor Relations Board Rules and Regulations On30 April 1984 the Respondent filed an answer tothe backpay specification which, inter alia, disputesthe accuracy of the formula and figures used in thecomputation of backpay, but fails to provide anyspecific alternative formula and/or figures for com-puting backpay The Respondent's answer alsomakes certain claims relating to the underlyingunfair labor practice proceedingOn 1 May 1984 counsel for the General Counselinformed the Respondent that its answer, whiletimely, did not conform to Section 102 54 of theBoard's Rules and Regulations The Respondentwas informed that, unless an amended answer wasreceived by 14 May 1984, a Motion for SummaryJudgment would be made On 14 May 1984 coun-sel for the General Counsel telephoned the Re-spondent's attorney and, because the attorney wasnot available, left a message that an amendedanswer had not yet been received The messagefurther stated that summary judgment proceedings' 259 NLRB 295 (1981)2 Unpublished3 The Respondent requested that the heanng date be changed from 30May 1984 An order rescheduling the heanng to 12 June was subsequent-ly served on the Respondentwould begin if the requested amended answer wasnot received by 16 May 1984 4 No amendedanswer was ever received from the RespondentOn 25 May 1984 the General Counsel filed di-rectly with the Board a "Motion To Transfer Caseto and Continue Proceedings before the Board, toStrike Respondent's Answer, and for SummaryJudgment" He alleges that the Respondent'sanswer fails to conform to the requirements of Sec-tion 102 54(b) and (c) of the Board's Rules andRegulations in that it inter aim (1) fails specificallyto admit, deny, or explain the allegations of thespecification, (2) fails properly to dispute the accu-racy of the backpay figures in the specification orthe premises on which they are based, and (3) failsspecifically to provide any alternative formula forcomputing backpay Counsel for the GeneralCounsel also claims that the Respondent's answerraises issues which were or should have beenraised, litigated, and decided in the underlyingunfair labor practice proceedingOn 29 May 1984 the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the General Counsel's motionshould not be granted On 13 June 1984 the Re-spondent filed a motion to deny the General Coun-sel's motion The Respondent claims that it wasnever contacted regarding a date for the backpayhearing and that its first notice of the date came inthe backpay specification and notice of hearingThe Respondent's attorney claims he contacted theBoard's office to advise that he would be in Chinafrom 27 April 1984 to 20 May 1984 and that hehad a prior Board commitment in Region 5 thesame day as the backpay hearing The Respond-ent's attorney claims he was in China on the datesin May when counsel for the General Counsel at-tempted to contact him by phone and letter TheRespondent's attorney further claims that on learn-ing of counsel for the General Counsel's phonecalls of 14 May 1984, he called counsel on 18 May1984 and again on 21 May 1984 In its response tothe Notice to Show Cause the Respondent also in-cludes an answer to the backpay specificationclaiming that there was not enough time to obtainappropriate records in order to file a detailedanswer before the Respondent's attorney left forChina The Respondent further asserts that itsoriginal answer covers the specification and thatthe Respondent "has admitted all sections except asset forth in their Answer that covers areas notspelled-out in detail by the Backpay SpecificationNotice"4 A letter confirming the telephone message was sent 14 May 1984272 NLRB No 71 RICKS CONSTRUCTION CO425On 14 June 1984 counsel for the General Coun-sel filed a response disputing the Respondent's at-torney's claim that he informed the Board's Re-gional Office that he would be unavailable and inChina for the period of time claimed Counsel forthe General Counsel also claims he did not receivethe Respondent's attorney's phone call on 18 May1984 Counsel for the General Counsel furtherclaims that the Respondent's excuse for not filing aproper answer should be disregarded, noting thatthe Respondent could have, but did not, request anextension of time to file a proper answerThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOn the entire record in this case, the Boardmakes the followingRuling on the Motion for Summary JudgmentSection 102 54(b) and (c) of the National LaborRelations Board Rules and Regulations states(b)Contents of the answer to specification ŠThe answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent The respondent shall specif-ically admit, deny, or explain each and everyallegation of the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial Denials shall fairly meetthe substance of the allegations of the specifi-cation denied When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder As to all mat-ters within the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement, setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures(c)Effect of failure to answer or to plead spe-cifically and in detail to the specification •If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate If therespondent files any answer to the specifica-tion but fails to deny any allegation of thespecification in the manner required by subsec-tion (b) of this section, and the failure so todeny is not adequately explained, such allega-tion shall be deemed to be admitted to be true,and may be so found by the Board without thetaking of evidence supporting such allegation,and the respondent shall be precluded from in-troducing any evidence controverting said al-legationThe backpay specification duly served on theRespondent states that, pursuant to Section 102 54of the Board's Rules and Regulations, "Respondentshall file with the undersigned Acting Regional Di-rector, acting in this matter as agent of the Nation-al Labor Relations Board, an original and fourcopies of an answer to said Specification within 15days from the service thereof To the extent thatsuch answer fails to deny allegations of the Specifi-cation in the manner required under the Board'sRules and Regulations and the failure to do so isnot adequately explained, such allegations shall bedeemed to be admitted to be true and the Respond-ent shall be precluded from introducing any evi-dence controverting them"We agree with the General Counsel that the Re-spondent's answer to the backpay specificationdoes not conform to the above requirements as tothose compliance matters within its knowledgeThe answer does not specifically dispute the accu-racy of the gross backpay figures contained in thespecification or provide any specific alternative for-mula for computing the amounts of gross backpaydue The answer merely states5 that the figures areincorrect because the Respondent would figurethem in a different manner, which is not adequatelyexplained or accompanied by supporting figuresThe Respondent's answer also states that it gavenotice to employees that positions were availableafter the strike and that some employees returnedto work while others did not However, theseissues were the subject of the underlying unfairlabor practice proceeding and were litigated andexpressly determined in that proceeding 6 Accord-5 The answer states "The measure to use would be the number ofhours that were worked during the penods in questions by persons thattook the place of striking employees and/or if anyone did take their placedunng the periods in question" The answer further states, "[T]tle totalsin question are not correct as figured in a different manner as set forthabove"6 The Judge found that the Respondent unlawfully refused to reinstateapproximately 20 strikers who returned to work after the Union's offer toreturn to work 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, this paragraph of the Respondent's answer isan in appropriate pleading since it attempts to raisematters now precluded from further litigation 7The Respondent's answer further claims that cer-tain employees who were involved in picket lineviolations were not allowed by the contractor toreturn to work 8 However, this is an issue whichshould have been raised and litigated in the unfairlabor practice proceeding, and the Respondent maynot raise it at this timeAs the Respondent has failed to deny specificallythe gross backpay allegations or to explain ade-quately its failure to do so, Section 102 54(c) re-quires that these allegations be deemed to be admit-ted true 9 Accordingly, we find them to be correctThe Respondent has pt t in issue the amount ofinterim earnings by stating in its answer that "cer-tain employees worked at other places during thetimes and such work is not listed" While this state-ment is not specific, we have held that even a gen-eral denial of the allegations concerning interimearnings is sufficient under Section 102 54 to raisean issue warranting a hearing 10 Therefore, we7 Normike Contractors, 267 NLRB 836, 837-838 (1983)8 The Respondent had a contract with another company to providelabor9 In its answer to the backpay specification and again in its motion todeny the General Counsel's motion to strike, the Respondent asserts thatit was not contacted regarding a hearing date and that it did not haveready access to certain records presumably needed to provide an adequate answer We find the Respondent offers an Inadequate explanationfor its failure to file an appropriate answer because, as counsel for theGeneral Counsel notes, the Respondent could have requested an extenmon of time but failed to do so10 Dews Construction Corp, 246 NLRB 945 (1979)shall order a hearing limited to the determinationof the discriminatees' interim earningsORDERIt is ordered that the Respondent's motion todeny the General Counsel's motion to strike theRespondent's answer and for summary judgment isdeniedIT IS FURTHER ORDERED that the General Coun-sel's motion to strike the Respondent's answer isgranted, except as to those allegations concerningthe discriminatees' interim earningsIT IS FURTHER ORDERED that the General Coun-sel's Motion for Summary Judgment as to all alle-gations in the backpay specification except theamounts of interim earnings is grantedIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 31for the purpose of arranging a hearing before anadministrative law judge, limiting such proceedingto a determination of the amounts of interim earn-ings of the employees involved herein, and that theRegional Director be, and hereby is, authorized toissue notice thereofIT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings, conclusions, and rec-ommendations based on all the record evidenceFollowing the service of the administrative lawjudge's decision on the parties, the provisions ofSection 102 46 of the Board's Rules and Regula-tions shall apply